EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner approves applicant’s new title filed 05/19/2022 of:
DISPLAY DEVICE AND ELECTRONIC APPARATUS WITH RELATIVE MISALIGNMENT BETWEEN PIXEL AND COLOR FILTER

Claim Objections
The previous claim objections are withdrawn in view of applicant’s claim amendments filed 05/19/2022.

Claim Rejections - 35 USC § 112(a) – Lack of Enablement
The previous claim rejections under § 112(a) are withdrawn in view of applicant’s claim amendments filed 05/19/2022.





REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-14 are allowed because the closest prior art of record (i.e. Kim) neither anticipates nor renders obvious the limitations of independent Claims 1 & 8, each similarly including a display device (e.g. see Applicant’s Fig. 12 for reference) comprising, inter alia: 
a reflector provided on a light extraction side of a plurality of light emitting elements,
a plurality of color filters provided on the light extraction side of the plurality of light emitting elements, and
a pixel defining film having a side wall disposed between two of the plurality of light emitting elements,
wherein a light reflection surface is formed along the side wall of the pixel defining film, and
wherein a relative misalignment exists between one or more of the plurality of light emitting elements and one or more of the plurality of color filters;
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Gordon/Primary Examiner, Art Unit 2892